Case: 15-30215      Document: 00513197049         Page: 1    Date Filed: 09/17/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals

                                    No. 15-30215
                                                                                   Fifth Circuit

                                                                                 FILED
                                  Summary Calendar                       September 17, 2015
                                                                            Lyle W. Cayce
UNITED STATES OF AMERICA,                                                        Clerk


                                                 Plaintiff-Appellee

v.

SAREEL POINDEXTER,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:11-CR-289


Before HIGGINBOTHAM, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Sareel Poindexter received a sentence of 24 months of imprisonment,
above the advisory guidelines range, after pleading true to technical violations
of his supervised release. On appeal, he seeks summary disposition on his
assertion that his sentence is procedurally unreasonable.                        Poindexter
challenges this court’s standard of review, asserting that a defendant should
not be required to show that an error by the district court in sentencing was


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-30215     Document: 00513197049      Page: 2   Date Filed: 09/17/2015


                                  No. 15-30215

obvious under the existing law. He concedes, however, that this assertion is
foreclosed by circuit precedent and seeks to preserve the issue for further
review. See United States v. Warren, 720 F.3d 321, 332 n.2 (5th Cir. 2013). In
addition, Poindexter maintains that his revocation sentence is substantively
unreasonable because the district court afforded too much weight to his
nonviolent technical release violations and did not give sufficient weight to his
successful employment record while on release or to the advisory guidelines
range.
      We reject Poindexter’s request for summary disposition because his
substantive reasonableness challenge implicates a fact-specific analysis of his
sentence. See Gall v. United States, 552 U.S. 38, 51 (2007); United States v.
Mathena, 23 F.3d 87, 90-93 (5th Cir. 1994).         While some of Poindexter’s
arguments are foreclosed by circuit precedent, his challenge to the weight
given to the 18 U.S.C. § 3553(a) factors is not so clearly foreclosed as to warrant
summary disposition. See Gall, 552 U.S. at 51.
      Because Poindexter did not challenge his sentence on this basis in the
district court, we review his substantive unreasonableness argument for plain
error. United States v. Whitelaw, 580 F.3d 256, 259 (5th Cir. 2009). An
individual seeking relief under this standard must show a clear or obvious
error that affected his substantial rights. Puckett v. United States, 556 U.S.
129, 135 (2009). This court has the discretion to correct such an error but will
do so only if it seriously affects the fairness, integrity, or public reputation of
the proceedings. Id.
      The record indicates that the district court properly considered the
sentencing factors applicable in the revocation context under 18 U.S.C.
§ 3553(a), including the nature and circumstances of Poindexter’s violations of
his supervised release, his personal history and characteristics, and the need



                                        2
    Case: 15-30215    Document: 00513197049     Page: 3   Date Filed: 09/17/2015


                                 No. 15-30215

to deter future criminal conduct. These factors were proper considerations
under § 3553(a)(1) and (a)(2)(B) and under 18 U.S.C. § 3583(e). Even if the
district court’s statements at sentencing indicate that the court improperly
considered Poindexter’s lack of respect for the law, a review of the record as a
whole indicates that this was a secondary consideration. See United States v.
Walker, 742 F.3d 614, 616 (5th Cir. 2014).        Further, Poindexter has not
demonstrated a reasonable probability that he would have received a lesser
sentence but for any error by the district court. See United States v. Davis, 602
F.3d 643, 647 (5th Cir. 2010).
      This court has routinely upheld sentencing following revocation that, as
here, exceed the guidelines policy statement range but are within the statutory
maximum. See Warren, 720 F.3d at 332. Poindexter has not shown that his
24-month prison sentence is plainly unreasonable. See id.; Whitelaw, 580 F.3d
at 265.   Accordingly, the judgment of the district court is AFFIRMED.
Poindexter’s motion for summary disposition is DENIED. The alternative
motion for an extension of time to file a brief is DENIED as unnecessary.




                                       3